DETAILED ACTION
The present application has been made of the record and currently claims 19-38 are pending while claims 1-18 are cancelled. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Species III, directed to claims 19-25, 29, and 31-38 in the reply filed on 7/21/2022 is acknowledged.
Therefore, claims 19-25, 29, and 31-38 are considered while claims 26-28 and 30 are withdrawn from consideration and claims 1-18 are cancelled. 

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Specification
The abstract of the disclosure is objected to because:
The abstract should avoid using phrases which can be implied, such as, “The invention further relates to”.
Correction is required.  See MPEP § 608.01(b).

The disclosure is objected to because of the following informalities: 
On page 13, line 13, “Fig. 13” appears it should be “	Fig. 13”;
On page 13, line 17, “first hose end 10” should be “first hose end 11”;
Appropriate correction is required.

Claim Objections
Claims 19 and 24 are objected to because of the following informalities:  
In claim 19, “coupleable” should be “couplable”;
In claim 24, “receptable” should be “receptacle”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 19-25, 29, 31-33, and 35-38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okazaki (U.S. Patent No. 10,107,432).
	Claim 19, Okazaki discloses:
A fitting securing device to facilitate assembly and securing of at least one hydraulic hose coupling of a construction machine, the fitting securing device comprising: 
at least one holding device (20, fig. 2) comprising a fitting receptacle (48, fig. 2) to receive a fitting of a first hose end; 
the holding device including an anti-rotation device (54, fig. 2), which prevents rotation of the fitting of the first hose end in the fitting receptacle about a flow axis; 
an axial securing device (see element 48 in fig. 2), which prevents displacement of the fitting of the first hose end in the fitting receptacle along at least one direction of the flow axis; and 
the fitting receptacle penetrating the holding device such that a fitting of a second hose end (18, fig. 2) is couplable directly to the fitting of the first hose end in the fitting receptacle (see element 30 in fig. 3, where the second hose end is directly couplable to the fitting of the first hose end).

Claim 20, Okazaki discloses: 
The fitting securing device according to claim 19, wherein the fitting receptacle is configured as an opening completely penetrating the holding device (see fig. 2); and 
wherein the anti-rotation device is configured as an edge (see fig. 2) defining the opening in a radial direction of the flow axis, the edge being polygonal or corrugated (see fig. 2) and 
configured to engage the fitting of the first hose end in a form-locking manner at least such that rotation of the fitting of the first hose end in the fitting receptacle is prevented (see figs. 2-3).

Claim 21, Okazaki discloses: 
The fitting securing device according to claim 19, wherein the axial securing device includes an axial stop (70, fig. 3) formed integrally with the holding device against which the fitting of the first hose end rests in the fitting receptacle and which prevents displacement of the fitting of the first hose end in the fitting receptacle along the at least one direction of the flow axis.

Claim 22, Okazaki discloses: 
The fitting securing device according to claim 21, wherein the axial stop is configured as a constriction of the fitting receptacle along the flow axis (see element 48, where the constriction is formed along the flow axis).

Claim 23, Okazaki discloses: 
The fitting securing device according to claim 22, wherein the constriction of the fitting receptacle along the flow axis comprises at least one projection (46, fig. 3).

Claim 24, Okazaki discloses:
The fitting securing device according to claim 23, wherein the at least one projection at least partially surrounds an inside of the fitting receptible (see element 46, where the projection surrounds the inside of the fitting receptible).

Claim 25, Okazaki discloses: 
The fitting securing device according to claim 19, wherein the axial securing device includes at least one detachable axial stop (see element 64, where two axial stops are used in fig. 2) against which the fitting of the first hose end rests in the fitting receptacle and which prevents displacement of the fitting of the first hose end in the fitting receptacle along the at least one direction of the flow axis.

Claim 29, Okazaki discloses:
The fitting securing device according to claim 25, wherein the holding device includes a bore (52, fig. 2) to which the detachable axial stop is fastenable with a fastening device (68, fig. 2).

Claim 31, Okazaki discloses:
The fitting securing device according to claim 25, wherein two detachable axial stops (64, fig. 2) are provided against which the fitting of the first hose end rests in the fitting receptacle and which prevents displacement of the fitting of the first hose end in the fitting receptacle along the at least one direction of the flow axis.

Claim 32, Okazaki discloses:
The fitting securing device according to claim 19, wherein the axial securing device includes an integral axial stop (48, fig. 3), formed integrally with the holding device, and 
a detachable axial stop (12, fig. 2), which is detachable from the holding device, 
wherein the integral and detachable axial stops prevent the fitting of the first hose end from being displaced in the fitting receptacle along opposite directions of the flow axis (see fig. 3).

	Claim 33, Okazaki discloses:
The fitting securing device according to claim 19, wherein the holding device is configured to receive and secure multiple hydraulic hose couplings simultaneously, with flow axes of the respective hydraulic hose couplings arranged parallel to one another (it appears the holding device is capable of receiving and secure a hose with multiple hose couplings simultaneously).

Claim 35, Okazaki discloses:
The fitting securing device according to claim 19, wherein the fitting securing device is disposed on a construction machine (it appears the device is capable of being disposed on a construction machine). 

Claim 36, Okazaki discloses:
The fitting securing device according to claim 35, wherein the construction machine is a ground compactor, a landfill compactor or a road paver (it appears these construction machines would be capable of using the device).

Claim 37, Okazaki discloses:
A method for producing a hydraulic hose coupling of a construction machine, comprising: 
attaching a fitting (56, fig. 2) to a first hose end of a first hydraulic hose (6, fig. 2); 
inserting the fitting of the first hose end into a fitting receptacle (48, fig. 2) of a fitting securing device (20, fig. 2); 
securing the fitting of the first hose end against rotation in the fitting receptacle of the fitting securing device (see element 42 in fig. 2); 
securing the fitting of the first hose end against axial movement in the fitting receptacle of the fitting securing device with respect to a flow axis of the hydraulic hose coupling (see element 48 in fig. 3); 
attaching a fitting (4, fig. 3) complementary to the fitting of the first hose end to a second hose end of a second hydraulic hose (8, fig. 3); and 
connecting the fitting of the first hose end directly to the fitting of the second hose end (see element 30, where both ends are directly connected).
It appears one of ordinary skill in the art would be required to perform these steps and would arrive to the claimed invention.

Claim 38, Okazaki discloses:
The method according to claim 37, wherein: 
attaching a fitting to a first hose end of a first hydraulic hose, 
inserting the fitting of the first hose end into a fitting receptacle of a fitting securing device, 
securing the fitting of the first hose end against rotation in the fitting receptacle of the fitting securing device, and 
securing the fitting of the first hose end against axial movement in the fitting receptacle of the fitting securing device with respect to a flow axis of the hydraulic hose coupling are performed on a first assembly group; 
attaching a fitting complementary to the fitting of the first hose end to a second hose end of a second hydraulic hose is performed on a second assembly group; and 
connecting the fitting of the first hose end directly to the fitting of the second hose end is performed while connecting the first assembly group and the second assembly group (see fig. 2, where all the components are shown disconnected in an exploded view and the steps such as attaching, connecting, securing, etc. would be met).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 34 is rejected under 35 U.S.C. 103 as being unpatentable over Okazaki as applied to claim 33 above in view of Gilbreath (U.S. Patent No. 9,939,090). 
In regards to claim 34, Okazaki discloses: 
The fitting securing device according to claim 19, but does not disclose multiple holding devices which are configured complementary in a form-locking manner and are fastenable to one another.
However, Gilbreath discloses: 
a similar devices (see figs. 2 and 9) comprising axial stops (considered as a “staple” and shown as 140 and 540, figs. 2 and 9, respectfully) where devices are known to be either be a single connector (see fig. 2) or multiple single connectors (considered as a “manifold” in fig. 9),
wherein the multiple single connectors are configured complementary in a form-locking manner (see fig. 9, where 540 produces a “form-locking manner”) and are fastenable to one another. 
It would have been obvious to one of ordinary skill in the art before the effective filling date to modify the fitting securing device of Okazaki with the provision of multiple holding devices which are configured complementary in a form-locking manner and are fastenable to one another because it is known to have to holding devices either in a single or multiple form, as taught by Gilbreath (see the comparison between figs. 2 and 9; see Col. 1, lines 20-22, where adapters are known to be comprised in manifolds or other suitable structures), AND it has been held that a mere duplication of parts has no patentable significance unless a new and unexpected result is produced and in this case, providing a duplicate holding devices connected to each other would not produce a new and unexpected result. See MPEP 2144.04(VI)(B).
In regards to being fastenable to one another, it appears that using multiple holding devices would be fastenable with one another due to the rim (40, fig. 2) comprising a plurality of holes. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Pell et al. (U.S. Patent No. 4,558,842) discloses a similar axial stop to the present invention;
Moffitt (U.S. Patent No. 6,045,163) discloses different configurations for the receptacle; 
Miyazaki et al. (U.S. Patent No. 4,624,429) discloses a similar reference to the present invention, where the second end comprises threads to attach to another hose member (see figs. 8-10);
Graham (U.S. Patent No. 3,512,808) discloses a similar device to the present invention; 
Miller (U.S. Patent No. 2,284,222) discloses a similar device to the present invention; 
Lundgren (WO-2010005371) discloses a similar device to the present invention; 
Lawrence et al (U.S. Patent No. 5,642,756) discloses a similar axial stop to the present invention;
Dorland et al. (U.S. Patent No. 9,114,687) discloses a similar axial stop to the present invention;
Collier (U.S. Patent No. 7,527,299) discloses a similar axial stop to the present invention;
Graham (U.S. Patent No. 3,560,027) discloses a similar device to the present invention;
Muller (CH-705415) discloses a similar device to the present invention;
Billington (U.S. Patent No. 6,135,509) discloses how similar fittings are attached to each other. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER TYLER RUFRANO whose telephone number is (571)272-6223. The examiner can normally be reached Mon - Fri 8:30AM to 4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.T.R./Examiner, Art Unit 3679                                                                                                                                                                                                        
/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679